The opinion is amended as follows: (a) the paragraph in section V that begins “Hickey’s arguments meet none of the criteria” is deleted; (b) the first word of the next paragraph is deleted so that the sentence reads “The district court did not resolve an ‘important issue’ ”; and (c) the following footnote is inserted at the end of the sentence:
We need not decide whether Hickey’s challenge to the indictments has been “conclusively determined,” because, as we explain, that challenge does not meet the remaining requirements of the collateral order doctrine.
With these changes the petition for rehearing and the petition for rehearing en banc are denied. No further petition for rehearing will be entertained.